Exhibit 10.3

Execution Copy

AMENDED AND RESTATED

ENTEROMEDICS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered on May 4, 2009 (the
“Amended Agreement Date”), between ENTEROMEDICS INC. (“Company”), a Delaware
corporation with its principal place of business at 2800 Patton Road, St. Paul,
Minnesota 55113; and MARK B. KNUDSON (“Employee”), a Minnesota resident whose
address is 1309 West Royal Oaks Drive, Shoreview, Minnesota 55126, for the
purpose of setting forth the terms and conditions of Employee’s employment by
Company.

BACKGROUND

A. Employment. Employee is currently employed by Company as its Chief Executive
Officer and President, and Employee possesses certain skills, talents, contacts,
judgment and knowledge of the business of Company. Company desires to have the
continued benefit of Employee’s employment in such capacities, and Employee
desires to continue to serve in such capacities, pursuant to the terms and
conditions set forth in this Agreement. Employee understands that his continued
employment by Company is expressly conditioned on execution of this Agreement.

B. Prior Agreement. The parties entered into a written Executive Employment
Agreement dated June 22, 2005 (the “Prior Agreement”), which has remained in
effect from that date until the Amended Agreement Date and is intended to be
entirely superseded by this Agreement as of the Amended Agreement Date.

C. Purposes of Amendment and Restatement. Based on Employee’s successful
performance of his duties for Company through the Amended Agreement Date the
parties desire that the terms and conditions of his employment be improved from
those set forth in the Prior Agreement.

The parties also desire to minimize Employee's risk of premature income taxation
and penalties under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), by amending certain compensation and severance provisions
of the Prior Agreement in a manner set forth in this Agreement, to the extent
necessary to comply with Code Section 409A and the Treasury Regulations and
other applicable guidance issued under Code Section 409A.

AGREEMENT

NOW, THEREFORE, in consideration of Employee’s continued employment with Company
and the facts recited above, the mutual covenants set forth below and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Employee agree as follows:

ARTICLE I: EMPLOYMENT, TERM AND DUTIES

1.1 Employment. Company hereby employs Employee as its Chief Executive Officer
and President, and Employee accepts such employment and agrees to perform
services for Company pursuant to the terms and conditions set forth in this
Agreement.



--------------------------------------------------------------------------------

1.2 Term. The term (the “Term”) of this Agreement shall commence on the Amended
Agreement Date and, unless earlier terminated in accordance with Article III of
this Agreement, shall terminate two years from the Amended Agreement Date;
provided, however, that the Term of this Agreement shall automatically renew for
successive one-year terms thereafter unless, at least 90 days before the
expiration of the initial Term or any additional Term, either party provides
written notice to the other of its or his desire to terminate this Agreement.

1.3 Position and Duties.

1.3.1 Service with Company. During the Term, Employee agrees to perform such
duties and responsibilities as are assigned to him from time to time by
Company’s Board of Directors (the “Board”).

1.3.2 Performance of Duties. During the Term, Employee agrees to serve Company
in an executive capacity as its President and Chief Executive Officer, and shall
perform such duties as are required by Company’s Board of Directors.

ARTICLE II. COMPENSATION, BENEFITS AND EXPENSES

2.1 Base Salary. Subject to the provisions of Article III of this Agreement,
during the Term, Company shall pay Employee a “Base Salary” not less than
$300,000 per year or such higher annual rate as may from time to time be
approved by the Board. Such Base Salary shall be paid in substantially equal
regular periodic payments, less deductions and withholdings, in accordance with
Company’s regular payroll procedures, policies and practices for executive
officers, as such may be modified from time to time. The Base Salary shall be
reviewed by the Board annually for potential adjustment on the basis of
performance; and Employee shall be eligible, at Company’s sole discretion, for
annual salary increases consistent with Company’s procedures, policies and
practices. If Employee’s Base Salary is increased from time to time during the
Term, the increased amount shall become the Base Salary for the remainder of the
Term and any extensions of the Term and for as long thereafter as required
pursuant to Article III as applicable, subject to any subsequent increases.

2.2 Incentive Compensation. In addition to Base Salary, Company shall make
Employee eligible for such cash and equity awards pursuant to Company’s
Incentive Compensation Plan, if any, as may be applicable and adopted by
Company. Except to the extent as otherwise provided in Article III in connection
with a termination of Employee’s employment, payment of incentive compensation
will be subject to Employee achieving certain objectives set annually by
Employee and the Compensation Committee of the Board, with the target amount of
any cash incentive compensation for any calendar year to be approved by the
Compensation Committee of the Board, which target in no event shall be less than
30% (subject to performance of the specified objectives) of Employee’s Base
Salary in effect from time to time. Employee and the Compensation Committee will
meet and review the objectives set by the Compensation

 

2



--------------------------------------------------------------------------------

Committee for each upcoming calendar year before March 31 of such year. Company
shall pay any such incentive compensation earned by Employee for a calendar year
on or before March 15 of the following year.

2.3 Participation in Benefits. During the Term of Employee’s employment by
Company, Employee shall be entitled to participate in the employee benefits
offered generally by Company to its employees, to the extent that Employee’s
position, tenure, salary, health and other qualifications make Employee eligible
to participate. Without limiting the foregoing, Employee shall be eligible to
participate in any pension plan, or group life, health or accident insurance or
any other plan or policy that may presently be in effect or that may hereafter
be adopted by Company for the benefit of its employees and/or corporate officers
generally. Employee is eligible to receive six weeks of vacation on an annual
basis, subject to Company’s “Paid Time Off” policy. Employee’s participation in
such benefits shall be subject to the terms of the applicable plans, as the same
may be amended from time to time. Company does not guarantee the adoption or
continuance of any particular employee benefit during Employee’s employment; and
nothing in this Agreement is intended to, or shall in any way restrict the right
of Company to amend, modify or terminate any of its benefit plans during the
Term of this Agreement.

ARTICLE III: TERMINATION AND COMPENSATION FOLLOWING TERMINATION

3.1 Termination. Subject to the respective continuing obligations of the parties
under this Agreement, this Agreement and Employee’s employment hereunder may be
terminated as of the applicable date, whether before or at the end of the Term
(the “Separation Date”) under any of the following circumstances:

3.1.1 Termination by Mutual Agreement. By mutual written agreement of the
parties at any time, which may specify a Separation Date.

3.1.2 Termination by Employee’s Death. If Employee dies during the Term, the
date of his death shall be his Separation Date.

3.1.3 Termination Due to Employee’s Disability. If Employee becomes Disabled,
the Separation Date shall be the effective date of his resignation or his
discharge by the Company because of the Disability, whichever occurs first. For
purposes of this Agreement, “Disabled” or “Disability” means the incapacity or
inability of Employee, whether due to accident, sickness or otherwise (with the
exception of the illegal use of drugs), to perform the essential functions of
Employee’s position under this Agreement, with or without reasonable
accommodation (provided that no accommodation that imposes undue hardship on
Company will be required) for an aggregate of 90 days during any period of 180
consecutive days, or such longer period as may be required under applicable law.

If Employee (or his legal representative, if applicable) does not agree with the
Company’s decision to terminate his employment hereunder because of Disability,
the question of Employee’s Disability shall be subject to the certification of a
qualified medical doctor mutually agreed to by Company and Employee (or, in the
event of Employee’s incapacity to designate a doctor, Employee’s legal
representative). In the absence of such agreement, each

 

3



--------------------------------------------------------------------------------

such party shall nominate a qualified medical doctor and the two doctors shall
select a third doctor, who shall make the determination as to Employee’s
Disability. The decision of the designated physician shall be binding upon the
parties in the same manner a the decision of an arbitrator under Section 7.5.

3.1.4 Termination by Company for Cause. Company may terminate this Agreement and
Employee’s employment for Cause at any time after providing written notice to
Employee. For purposes of this Agreement, “Cause” means: (a) willful breach of
Employee’s duties to Company or willful breach of this Agreement; (b) Employee’s
conviction of any felony or any crime involving fraud, dishonesty, or moral
turpitude; (c) Employee’s willful participation in any fraud against or
affecting Company or any subsidiary, affiliate, customer, supplier, client,
agent, or employee thereof; or (d) any other act that Company reasonably
determines constitutes gross or willful misconduct materially detrimental to
Company including, but not limited to, unethical practices, dishonesty,
disloyalty, or any other acts harmful to Company; provided, however that a for
Cause termination pursuant to clause (a), if susceptible of cure, shall not
become effective unless Employee fails to cure such failure to perform or breach
within 30 days after his receipt of written notice from Company, such notice to
describe such failure to perform or breach and identify what reasonable actions
shall be required to cure such failure to perform or breach.

For purposes of this Section 3.1.4, no act, or failure to act, on Employee’s
part shall be considered “dishonest” or “willful” unless done, or omitted to be
done, by Employee in bad faith and without reasonable belief that his action or
omission was in or not opposed to, the best interest of Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for Company shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of Company. Furthermore, the term "Cause" shall
not include ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if Employee has exercised substantial efforts in good
faith to perform the duties reasonably assigned or appropriate to his position.

3.1.5 Termination by Employee without Good Reason. Employee may at any time
voluntarily terminate his employment under this Agreement, for any reason or no
reason, with 30 days written notice.

3.1.6 Termination by Company without Cause. Company may terminate Employee’s
employment under this Agreement at any time for any reason or no reason with 30
days written notice, except that no notice shall be required for a termination
without Cause following a “Change in Control” as defined in Employee’s Incentive
Stock Option Agreement(s) or Non-Incentive Stock Option Agreement(s), as the
case may be, with Company (collectively, the “Stock Option Agreements”).

3.1.7 Termination by Employee for Good Reason. Employee may at any time
voluntarily terminate his employment pursuant to this Agreement for Good Reason
(as defined below); provided, however, that any resignation by Employee for Good
Reason shall not be effective unless and until the following two conditions have
been satisfied: (a) he has notified Company in writing of the facts that he
believes constitute Good Reason, within 90 days after such facts first becomes
known to him; and (b) Company fail to cure such Good Reason within

 

4



--------------------------------------------------------------------------------

30 days after its receipt of that notice. Employee’s resignation shall be
effective before the end of that 30-day period as of any earlier date on which
Company refuses to cure or denies the existence of such Good Reason. The
effective date of any resignation for Good Reason shall be a Separation Date. If
Company timely cures such Good Reason, or it is determined that the reason for
Employee’s resignation was not a Good Reason, he shall be deemed not to have
resigned unless he elects to resign under Section 3.1.5.

For purposes of this Agreement, “Good Reason” means, at any time: (a) the
assignment by Company to Employee of employment duties, functions or
responsibilities that are significantly different from, and result in a
substantial diminution of, Employee’s duties, functions or responsibilities,
including without limitation any requirement that Employee report to another
officer of Company, rather than directly to the Board; (b) a material reduction
in Employee’s Base Salary or the minimum target amount provided under
Section 2.2 for his cash incentive compensation for any calendar year; (c) a
Company requirement that Employee be based at any office or location more than
25 miles from Employee’s primary work location before the date of this
Agreement; or (d) any other action or inaction that constitutes a material
breach of this Agreement by Company.

3.1.8 Termination at End of Term. The termination of this Agreement and
Employee’s employment, as of the end of the initial Term or any additional Term,
pursuant to the operation of the provisions of Section 1.2, shall entitle
Employee only to the payments provided in Sections 3.2.1, 3.2.3 and 3.3.

3.2 Compensation following Termination of Employment. If Employee’s employment
pursuant to this Agreement is terminated before the end of the Term, or by
Company as of the end of the Term, Employee shall be entitled to the following
compensation and benefits upon such termination:

3.2.1 Payment of Base of Salary. If Employee’s employment is terminated pursuant
to any subsection of Section 3.1, Company shall, within 14 calendar days
following the Separation Date, pay to Employee, Employee’s surviving spouse (or,
if none, Employee’s estate), as the case may be, any amounts due to Employee for
Base Salary through the Separation Date.

If a termination occurs pursuant to Section 3.1.5 (by Employee without Good
Reason), when Company receives Employee’s notice Company shall have the option,
at its discretion (a) to continue to engage Employee’s services through the
30-day notice period until the Separation Date, or (b) terminate the use of
Employee’s services during the 30 day notice period before the Separation Date
but treat Employee as if he were providing services through the 30 day notice
period until the Separation Date for purposes of determining Employee’s
compensation due him pursuant to this Section 3.2.1.

3.2.2 Payment of Severance for Termination by Company without Cause or by
Employee for Good Reason. If (a) Employee’s employment is terminated pursuant to
either of Sections 3.1.6 (by Company without Cause) or 3.1.7 (by Employee for
Good Reason), (b) Employee has executed and delivered to Company, within 60 days
after the effective date of that termination, a written release in substantially
the same form attached hereto as Exhibit A, and (c)

 

5



--------------------------------------------------------------------------------

the rescission period specified therein has expired, Company shall, subject to
any payment delay required by Section 3.2.6, continue to pay, as severance pay,
Employee’s Base Salary at the rate in effect on the Separation Date, for a
period of 18 months following the Separation Date, and Employee shall be
permitted to exercise all shares that are vested as of the Separation Date under
his Options immediately or at any time during the five-year period (but not
after the end of each Option’s original term) following the Separation Date.
Such payments of Base Salary will be at the usual and customary pay intervals of
Company and will be subject to all appropriate deductions and withholdings. For
purposes of Employee’s qualification for severance pay, his right to any series
of such payments due under this Agreement is treated as the right to a series of
separate payments, each of which is subject to all of the requirements of this
Section 3.2.2.

3.2.3 Payment of Severance at End of Term. If (a) Employee’s employment
terminates pursuant to Section 3.1.8, (b) Employee has executed and delivered to
Company, within 60 days after the effective date of that termination, a written
release in substantially the same form attached hereto as Exhibit A, and (c) the
rescission period specified therein has expired, Company shall, subject to any
payment delay required by Section 3.2.6, continue to pay, as severance pay,
Employee’s Base Salary at the rate in effect on the Separation Date, for a
period of 12 months following the Separation Date, and Employee shall be
permitted to exercise all shares vested as of the Separation Date under his
Options immediately or at any time during the five-year period (but not after
the end of each Option’s original term) following the Separation Date.

3.2.4 Effects of Change in Control. Upon the occurrence of a Change in Control
(as defined in Section 3.1.6), Company agrees that, notwithstanding any contrary
provisions of the Stock Option Agreements or Company’s Stock Incentive Plan, the
vesting schedule of Employee’s stock options granted in the Stock Option
Agreements (the “Options”) shall accelerate such that on the date the Change in
Control is completed, 100% of any then-unvested shares subject to the Options
held by Employee shall immediately vest; provided, however, that if, in
connection with the consummation of the transaction resulting in the Change in
Control, Employee receives a cash payment with respect to each Option (after
they become fully vested) equal to the difference or “spread” between (a) the
per share amount paid to holders of Company’s common stock in such transaction
and (b) the per share exercise price under the applicable Stock Option
Agreement, his Options shall be cancelled upon the consummation of the Change in
Control in exchange for such cash payment; provided, further, that if in
connection with or within the first two years after the Change in Control (as
defined in Section 3.1.6), Employee’s employment is terminated pursuant to
either of Sections 3.1.6 (by Company without Cause) or 3.1.7 (by Employee for
Good Reason), and (a) Employee has executed and delivered to Company, within 60
days after the effective date of that termination, a written release in
substantially the same form attached hereto as Exhibit A, and (b) the rescission
period specified therein has expired, then, in addition to the payments under
Section 3.2.2:

(A) within 14 calendar days following the Separation Date, the Company shall
also pay to Employee, or Employee’s surviving spouse (or, if none, Employee’s
estate), as the case may be) any amounts to which Employee is entitled as of the
Separation Date, as a pro rata portion of any unpaid cash incentive compensation
determined under Section 2.2 for the calendar year in which the Separation Date
occurs. That pro rated cash incentive compensation shall be based on whether
Employee’s objectives were achieved (also pro rated to the extent possible)
during the portion of the year before the Separation Date; and the pro rated
amount shall be based on the number of days in that portion, as compared with
the entire year; and

 

6



--------------------------------------------------------------------------------

(B) the vesting schedule of Options held by Employee shall accelerate such that
on the Separation Date connected with or after a Change in Control, 100% of any
unvested shares under the Options shall immediately vest and shall be
exercisable immediately or at any time during the five-year period (but not
after the end of each Option’s original term) following the Separation Date,
notwithstanding any contrary provisions of the Stock Option Agreements or
Company’s Stock Incentive Plan; provided, however, that if, in connection with
the consummation of the transaction resulting in the Change in Control, Employee
receives a cash payment with respect to each Option (after they become fully
vested under this paragraph) equal to the difference or “spread” between (a) the
per share amount paid to holders of Company’s common stock in such transaction
and (b) the per share exercise price under the applicable Stock Option
Agreement, his Options shall be cancelled upon the consummation of the Change in
Control in exchange for such cash payment. The parties hereto agree and
acknowledge that, with respect to any Options previously granted to Employee
that were intended by the parties to be treated as “incentive stock options”
within the meaning of Code Section 422, such Options, to the extent they may be
exercised by Employee more than 90 days following the Separation Date, shall be
treated as non-qualified Options, notwithstanding any contrary provisions of the
Stock Option Agreements.

3.2.5 General Provision Regarding Treatment of Options. Except as otherwise
specified in Sections 3.2.2 and 3.2.4 of this Agreement, the terms of the Stock
Incentive Plan and the Stock Option Agreements, as applicable, shall govern the
treatment of the Options following the Separation Date.

3.2.6 Potential Delay of Severance Payments. If, as of the Separation Date,
(a) Company’s common stock is publicly traded (as determined under Code
Section 409A), (b) Employee is a “specified employee” (as determined under Code
Section 409A), and (c) any portion of the severance pay due Employee under
Sections 3.2.2, 3.2.3 (and, if applicable, paragraph (A) of Section 3.2.4) would
exceed the sum of the applicable limited separation pay exclusions as determined
pursuant to Code Section 409A, then payment of the excess amount shall be
delayed until the first regular payroll date of Company following the six month
anniversary of Employee’s Separation Date (or the date of his death, if earlier
than that anniversary), and shall include a lump sum equal to the aggregate
amounts that Employee would have received had payment of this excess amount
commenced as provided in Sections 3.2.2, 3.2.3 (and, if applicable, paragraph
(A) of Section 3.2.4) after the Separation Date. If Employee continues to
perform any services for Company (as an employee or otherwise) after the
Separation Date, such six month period shall be measured from the date of
Employee’s “separation from service” as defined pursuant to Code Section 409A.

3.3 Benefits Following Certain Employment Terminations. If Employee’s employment
is terminated pursuant to any of Sections 3.1.2, 3.1.3, 3.1.6, 3.1.7 or 3.1.8,
Company shall provide, at the sole cost of Company (except for any share of the
cost for benefits of his spouse and eligible dependents that Employee was
required to pay immediately before the Separation Date), continuing coverage
under any of its medical, dental and life insurance programs for Employee (if he
survives) and his spouse and any eligible dependents, to the extent any such
coverage was

 

7



--------------------------------------------------------------------------------

in effect for any of those individuals immediately before the Separation Date,
during the greater of the following periods: (a) if applicable, the period
during which he is entitled to receive his Base Salary as severance pay under
Section 3.2.2 or 3.2.3; or (b) the first 18 months after the Separation Date,
irrespective of any then pre-existing health conditions of Employee, his spouse
or any eligible dependents; provided, however, that Company may discontinue any
such coverage for which it does not receive timely payment of Employee’s share
of the cost due after the Separation Date; and provided further that, in each
case, such continued participation is not prohibited by any applicable laws or
would not otherwise jeopardize the tax qualified status of any such programs.
All reimbursement under this Section 3.3 shall terminate upon commencement of
new employment by Employee with an employer that offers health care coverage to
its employees. If any such continuing participation is prohibited by applicable
law or would otherwise jeopardize the tax qualified status of any medical,
dental or life insurance plan and, as a result, Company terminates any such
coverage, it shall promptly reimburse Employee (or Employee’s spouse and
eligible dependents, as the case may be) for the cost of obtaining comparable
third party coverage irrespective of any then preexisting health conditions of
any of them who was covered immediately before the Separation Date. Any period
of continuing coverage under this Section 3.3 shall run at the same time as the
applicable continuing coverage required to be offered to Employee, his spouse or
eligible dependents under applicable laws; and each of them who has a right to
continuing coverage under any such law shall be deemed to have timely elected
continuing coverage under such law, to the extent that Company is required to
provide continuing coverage under this paragraph.

Except as otherwise provided in this Section 3.3, the benefits to which Employee
(or, as applicable, Employee’s spouse, eligible dependents or estate) may be
entitled upon termination of his employment, pursuant to the plans and policies
of Company described in Article II of this Agreement, shall be determined and
paid in accordance with such plans, policies and applicable laws.

3.4 Surrender of Records and Property. Upon termination of Employee’s employment
with Company, Employee shall deliver promptly to Company all Confidential
Information as defined in Section 4.1 and all Company property including, but
not necessarily limited to records, manuals, books, blank forms, documents,
letters, memoranda, business plans, minutes, notes, notebooks, reports, computer
disks, computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports), computer
print-outs, member or customer lists, credit cards, keys, identification,
products, access cards, designs, drawings, sketches, devices, specifications,
formulae, data, tables or calculations or copies thereof, and all other tangible
or intangible property relating in any way to the business of Company that are
the property of Company or any subsidiary or affiliate, if any, or which relate
in any way to the business, products, practices or techniques of Company or any
subsidiary or affiliate.

ARTICLE IV. CONFIDENTIAL INFORMATION

4.1 Definition. For purposes of this Agreement, “Confidential Information” means
any information that is not generally known to the public or to other persons
who can obtain economic value from its disclosure or use; information which
derives independent economic benefit from not being known to such persons; and
information about the activities or business of

 

8



--------------------------------------------------------------------------------

Company that is not generally known to others engaged in similar business or
activities, its products, services, finances, trade secrets, contracts, patents
filed or pending, the techniques used in completing customer projects, research
and development, data and information, processes, designs, engineering,
marketing plans or techniques, organization or operation. The foregoing list is
intended to be illustrative rather than comprehensive. Additionally, the term
“confidential information” shall mean any confidential information as that term
is defined in any agreement Company may have with its customers or other third
parties from time to time.

4.2 Nondisclosure. During the term of this Agreement or at any time thereafter,
Employee agrees not to disclose Confidential information to any other third
party or company, other than in connection with Employee’s employment with
Company, or use such information, directly or indirectly, for any purpose
whatsoever, without the prior written consent of Company.

ARTICLE V. INVENTIONS

5.1 Disclosure and Assignment of Inventions and Other Works. During the term of
this Agreement and for one year following the Separation Date, Employee shall
promptly disclose to Company in writing all ideas, improvements and discoveries,
whether or not such are patentable or copyrightable, and whether or not in
writing or reduced to practice (“Inventions”) and any writings, drawings,
diagrams, charts, tables, databases, software (in object or source code and
recorded on any medium), and any other works of authorship, whether or not such
are copyrightable (“Works of Authorship”) that are conceived, made, discovered,
written or created by Employee alone or jointly with any person, group or
entity, whether during the normal hours of his employment at Company or on
Employee’s own time. Employee hereby assigns all rights to all such Inventions
and Works of Authorship to Company. Employee shall give Company all the
assistance it reasonably requires for Company to perfect, protect, and use its
rights to such Inventions and Works of Authorship. Employee shall sign all such
documents, take all such actions and supply all such information that Company
considers necessary or desirable to transfer or record the transfer of Company’s
entire right, title and interest in such Inventions and Works of Authorship and
to enable Company to obtain exclusive patent, copyright, or other legal
protection for Inventions and Works of Authorship anywhere in the world,
provided Company shall bear all reasonable expenses of Employee in rendering
such cooperation.

5.2 Notice and Acknowledgement. In accordance with Minnesota Statute § 181.78,
the foregoing Section 5.1 does not require Employee to assign or offer to assign
to Company any of Employee’s rights in an Invention that Employee developed
entirely on Employee’s own time without using Company’s equipment, supplies,
facilities or trade secret information, and (a) that does not relate directly to
Company’s business or to Company’s actual or demonstrably anticipated research
or development, or (b) that does not result from any work performed by Employee
for Company. For the purpose of this Section, “Company’s business” shall be
defined as development pertaining to implantable medical devices to treat
obesity or devices to apply signals to a vagus nerve to treat a gastrointestinal
disorder (e.g., obesity, pancreatitis or irritable bowel syndrome).

To the extent a provision in this Agreement purports to require Employee to
assign Inventions otherwise excluded by this paragraph, the provision is against
the public policy of the State of Minnesota and is unenforceable. By signing
this Agreement, Employee acknowledges receipt of the notification required by
Minnesota Statute § 181.78.

 

9



--------------------------------------------------------------------------------

ARTICLE VI. NONCOMPETITION AND NONSOLICITATION

6.1 Agreement Not to Compete. During the Term of Employee’s employment by
Company, and for a period of 12 consecutive months from the date of termination
of such employment for whatever reason (whether occasioned by Employee or
Company), Employee shall not, directly or indirectly, in any place in the world,
render services to any conflicting organization, or engage in competition with
Company, in any manner or capacity, nor direct any other individual or business
enterprise to engage in competition with Company in any manner or capacity,
(e.g., as an advisor, principal, agent, partner, officer, director, stockholder
of more than 1% of the outstanding shares of the capital stock of a publicly
traded company, employee, member of any association or limited liability company
or otherwise) on any products competitive with Company’s existing products, any
products competitive with Company’s announced products or any products
competitive with Company’s pending products that have not yet been announced but
which Employee has, or should have, actual or constructive knowledge. For the
purposes of this Section, “conflicting organization” shall be defined as any
person, corporation or entity that competes with any product, process or
service, in existence or under development, of Company pertaining to implantable
medical devices to treat obesity or devices to apply signals to a vagus nerve to
treat a gastrointestinal disorder (e.g., obesity, pancreatitis or irritable
bowel syndrome).

6.2 Agreement Not to Solicit. Employee hereby acknowledges that Company’s
customers constitute vital and valuable aspects of its business on a worldwide
basis. In recognition of that fact, for a period of one year following the
termination of this Agreement for any reason whatsoever, Employee shall not
solicit, or assist anyone else in the solicitation of, any of Company’s
then-current customers to terminate their respective relationships with Company
and to become customers of any enterprise with which Employee may then be
associated, affiliated or connected.

6.3 Agreement Not to Recruit. Employee hereby acknowledges that Company’s
employees, consultants and other contractors constitute vital and valuable
aspects of its business and missions on a worldwide basis. In recognition of
that fact, for a period of one year following the termination of this Agreement
for any reason whatsoever, Employee shall not solicit, or assist anyone else in
the solicitation of, any of Company’s then-current employees, consultants and
other contractors to terminate their respective relationships with Company and
to become employees, consultants and other contractors of any enterprise with
which Employee may then be associated, affiliated or connected.

ARTICLE VII: MISCELLANEOUS PROVISIONS

7.1 Company Remedies. Employee acknowledges and agrees that the restrictions and
agreements contained in this Agreement are reasonable and necessary to protect
the legitimate interests of Company, that the services to be rendered by
Employee are of a special, unique and extraordinary character, that it would be
difficult to replace such services and that any violation of Articles IV, V or
VI of this Agreement would be highly injurious to Company, that

 

10



--------------------------------------------------------------------------------

Employee’s violation of any of Articles IV, V or VI of this Agreement would
cause Company irreparable harm that would not be adequately compensated by
monetary damages and that the remedy at law for any breach of any of the
provisions of Articles IV, V and VI will be inadequate. Accordingly, Employee
specifically agrees that Company shall be entitled, in addition to any remedy at
law, to preliminary and permanent injunctive relief and specific performance for
any actual or threatened violation of this Agreement and to enforce the
provisions of Articles IV, V and VI of this Agreement.

7.2 Assignment. This Agreement shall not be assignable, in whole or in part, by
Employee without the written consent of Company and any purported or attempted
assignment or transfer of this Agreement or any of Employee’s duties,
responsibilities or obligations hereunder shall be void. This Agreement shall
inure to the benefit of and be binding upon Employee, Employee’s heirs and
personal representatives. This Agreement shall inure to the benefit of and be
binding upon Company and its successors and assigns. Notwithstanding the
foregoing, Company may not, without the written consent of Employee, assign its
rights and obligations under this Agreement to any business entity that has
become the successor to Company in the event of a sale, merger, liquidation or
similar transaction. After any such assignment by Company to which Employee has
given such consent, Company shall be discharged from all further liability
hereunder and such successor assignee shall thereafter be deemed to be Company
for the purposes of all provisions of this Agreement.

7.3 Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing, shall be deemed to have been duly given on the
date of service if personally served on the parties to whom notice is to be
given, or on the third day after mailing if mailed to the parties to whom notice
is given, whether by first class, registered, or certified mail, and properly
addressed as follows:

 

If to Company, at:   

EnteroMedics Inc.

2800 Patton Road

St. Paul, MN 55113

If to Employee, at:   

Mark Knudson

1309 West Royal Oaks Drive

Shoreview, Minnesota 55126

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

7.4 Governing Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Minnesota, without
regard to conflicts of laws principles thereof.

7.5 Arbitration. The parties irrevocably consent that, except to the extent
provided in the following sentence, any litigation or other dispute arising
between the parties, in connection with the interpretation or enforcement of
this Agreement, that has not been settled through negotiation within a period of
30 days after the date on which either party shall first have notified the other
party in writing of the existence of the dispute, shall be settled by final and
binding arbitration

 

11



--------------------------------------------------------------------------------

under the then-applicable Commercial Arbitration Rules of the American
Arbitration Association (“AAA”); and a court judgment on the award may be
entered in any court having competent jurisdiction. Notwithstanding the
foregoing, neither party shall be entitled or required to seek arbitration
regarding any cause of action that would entitle such party to injunctive
relief.

Any such arbitration shall be conducted by one neutral arbitrator appointed by
mutual agreement of the parties or, failing such agreement, in accordance with
the AAA Rules. The arbitrator shall be an experienced attorney with a background
in employment law. Any arbitration shall be conducted in Minneapolis, Minnesota.
An arbitration award may be enforced in any court of competent jurisdiction.
Notwithstanding any contrary provision in the AAA Rules, the following
additional procedures and rules shall apply to any such arbitration:

 

  (a) Each party shall have the right to request from the arbitrator, and the
arbitrator shall order upon good cause shown, reasonable and limited pre-hearing
discovery, including (i) exchange of witness lists, (ii) depositions under oath
of named witnesses at a mutually convenient location, (iii) written
interrogatories, and (iv) document requests;

 

  (b) Upon conclusion of the pre-hearing discovery, the arbitrator shall
promptly hold a hearing upon the evidence to be adduced by the parties and shall
promptly render a written opinion and award;

 

  (c) The arbitrator may award damages consistent with the terms of this
Agreement but may not award or assess punitive damages against either party; and

 

  (d) Each party shall bear 50% of the fees and costs of the arbitrator, subject
to the

power of the arbitrator, in his or her sole discretion, to award all such fees
and costs to the prevailing party.

7.6 Construction. Notwithstanding the general rules of construction, both
Company and Employee acknowledge that both parties were given an equal
opportunity to negotiate the terms and conditions contained in this Agreement,
and agree that the identity of the drafter of this Agreement is not relevant to
any interpretation of the terms and conditions of this Agreement.

To the extent any provision of this Agreement may be deemed to provide a benefit
to Employee that is treated as non-qualified deferred compensation pursuant to
Code Section 409A, such provision shall be interpreted in a manner that
qualifies for any applicable exemption from compliance with Code Section 409 or,
if such interpretation would cause any reduction of benefit(s), such provision
shall be interpreted (if reasonably possible) in a manner that complies with
Code Section 409A and does not cause any such reduction.

7.7 Severability. In the event any provision of this Agreement (or portion
thereof) shall be held illegal or invalid for any reason, said illegality or
invalidity shall not in any way affect the legality or validity of any other
provision of this Agreement. To the extent any provision (or portion thereof) of
this Agreement shall be determined to be invalid or unenforceable in any
jurisdiction, such provision (or portion thereof) shall be deemed to be deleted
from this Agreement as to such jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected.

 

12



--------------------------------------------------------------------------------

7.8 Entire Agreement. Except for Employee’s Stock Option Agreements, this
Agreement is the final, complete and exclusive agreement of the parties and sets
forth the entire agreement between Company and Employee with respect to
Employee’s employment by Company, and there are no undertakings, covenants or
commitments other than as set forth herein. The Agreement may not be altered or
amended, except by a writing executed by Employee and a member of the Board.
This Agreement supersedes, terminates, replaces and supplants the Prior
Agreement any and all other prior understandings or agreements between the
parties relating in any way to the hiring or employment of Employee by Company.

7.9 Survival. The parties expressly acknowledge and agree that the provisions of
this Agreement that by their express or implied terms extend beyond the
expiration of this Agreement or the termination of Employee’s employment under
this Agreement, shall continue in full force and effect, notwithstanding
Employee’s termination of employment under this Agreement or the expiration of
this Agreement.

7.10 Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.

7.11 Attorneys’ Fees for Negotiating Agreement. Upon receipt by Company of a
statement for legal services from the attorneys representing Employee, Company
shall reimburse Employee or pay on behalf of Employee the reasonable and
necessary attorneys’ fees and associated expenses incurred by Employee in
connection with the negotiation of this Agreement, provided, that such fees and
expenses shall not exceed $5,000.00.

7.12 Attorneys’ Fees for Resolving Disputes. If any party to this Agreement is
made or shall become a party to any litigation (including arbitration) commenced
by or against the other party involving the enforcement of any of the rights or
remedies of such party, or arising on account of a default of the other party in
its performance of any of the other party's obligations hereunder, then the
prevailing party in such litigation shall be entitled to receive from the other
party all costs incurred by the prevailing party in such litigation, plus
reasonable attorneys' fees to be fixed by the court or arbitrator (as
applicable), with interest thereon from the date of judgment or arbitrator's
decision at the rate of 8% or, if less, the maximum rate permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ENTEROMEDICS INC. By  

/s/ Greg S. Lea

Its:   Chief Financial Officer

/s/ Mark B. Knudson

Mark B. Knudson

 

13



--------------------------------------------------------------------------------

The undersigned member of the Compensation Committee of the Board hereby
certifies that this Agreement has been duly approved by resolutions of that
Committee.

 

/s/ Nicholas Teti, Jr.

Printed Name: Nicholas Teti, Jr.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release is made and entered into as of the      day of
                    , by Employee (“Employee”).

WHEREAS, EnteroMedics Inc. (“Company”) and Employee are parties to an Amended
and Restated Employment Agreement dated                     , 2009;

WHEREAS, Employee intends to settle any and all claims that Employee has or may
have against Company as a result of Employee’s employment with Company and the
cessation of Employee’s employment with Company; and

WHEREAS, Under the terms of the Employment Agreement, which Employee agrees are
fair and reasonable, Employee agreed to enter into this General Release as a
condition precedent to the severance arrangements described in Article III of
the Employment Agreement.

NOW, THEREFORE, in consideration of the provisions and the mutual covenants
herein contained, the parties agree as follows:

1. Release. For the consideration expressed in the Employment Agreement,
Employee does hereby fully and completely release and waive any and all claims,
complaints, causes of action, demands, suits and damages, of any kind or
character, which Employee has or may have against the Released Parties, as
hereinafter defined, arising out of any acts, omissions, conduct, decisions,
behavior or events occurring up through the date of Employee’s signature on this
General Release, including Employee’s employment with Company and the cessation
of that employment. For purposes of this General Release, “Released Parties”
means collectively Company, its predecessors, successors, assigns, parents,
affiliates, subsidiaries, related companies, officers, directors, shareholders,
agents, servants, employees and insurers, and each and all thereof.

Employee understands and accepts that Employee’s release of claims includes any
and all possible discrimination claims, including, but not limited to, claims
based upon: Title VII of the Federal Civil Rights Act of 1964, as amended; the
Age Discrimination in Employment Act; the Americans with Disabilities Act; the
Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Minnesota Human Rights Act; Minn. Stat. §181.81; or any other
federal, state or local statute, ordinance or law. Employee also understands
that Employee is giving up all other claims, including those grounded in
contract or tort theories, including, but not limited to: wrongful discharge;
violation of Minn. Stat. §176.82; breach of contract; tortious interference with
contractual relations; promissory estoppel; breach of the implied covenant of
good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; false imprisonment; invasion
of privacy; intentional or negligent misrepresentation; defamation, including
libel, slander, discharge defamation and self-publication defamation; discharge
in violation of public policy; whistleblower; intentional or negligent
infliction of emotional distress; or any other theory, whether legal or
equitable.

 

15



--------------------------------------------------------------------------------

Employee further understands that Employee is releasing, and does hereby
release, any claims for damages, by charge or otherwise, whether brought by
Employee or on Employee’s behalf by any other party, governmental or otherwise,
and agrees not to institute any claims for damages via administrative or legal
proceedings against any of the Released Parties. Employee also waives and
releases any and all rights to money damages or other legal relief awarded by
any governmental agency related to any charge or other claim against any of the
Released Parties.

This General Release does not apply to any post-termination claim that Employee
may have for benefits under the provisions of any employee benefit plan
maintained by Company.

Employee’s release of claims shall not apply to any claims Employee might have
to indemnification under Minnesota Statute §302A.521, any other applicable
statute or regulation or Company’s by-laws.

2. Rescission. Employee has been informed of Employee’s right to rescind this
General Release by written notice to Company within 15 calendar days after the
execution of this General Release. Employee has been informed and understands
that any such rescission must be in writing and delivered to Company by hand or
sent by mail within the 15-day time period. If delivered by mail, the rescission
must be: (1) postmarked within the applicable period and (2) sent by certified
mail, return receipt requested.

Employee understands that Company will have no obligations under the Employment
Agreement in the event a notice of rescission by Employee is timely delivered,
and, in the event Employee rescinds this General Release, Employee agrees to
repay to Company any payments made to Employee or benefits conferred upon him
pursuant to Article III of the Employment Agreement before the date of
rescission.

3. Acceptance Period; Advice of Counsel. The terms of this General Release will
be open for acceptance by Employee for a period of 21 days during which time
Employee may consider whether or not to accept this General Release. Employee
agrees that changes to this General Release, whether material or immaterial,
will not restart this acceptance period. Employee is hereby advised to seek the
advice of an attorney regarding this General Release.

4. Binding Agreement. This General Release shall be binding upon, and inure to
the benefit of, Employee and Company and their respective successors and
permitted assigns.

5. Representation. Employee hereby acknowledges and states that Employee has
read this General Release. Employee further represents that this General Release
is written in language that is understandable to Employee, that Employee fully
appreciates the meaning of its terms, and that Employee enters into this General
Release freely and voluntarily.

IN WITNESS WHEREOF, Employee, after due consideration, has authorized, executed
and delivered this General Release all as of the date first written.

 

 

Employee

 

16